         Case 1-18-43997-cec        Doc 80     Filed 02/25/19    Entered 02/26/19 10:52:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re:

KUM GANG, INC.,
                                 Debtor.
                                                                Chapter 11
                                                                Case No.18-43997-CEC
--------------------------------------------------------x
ORDER AWARDING ALLOWANCE OF COMPENSATION TO DEBTOR’S
PROFESSIONAL ACCOUNTANT


          Upon the application of the above-captioned Debtor for authorization to pay Kang Youl

Lee, C.P.A., P.C. the sum of $6600.00 for accounting services to the Debtor for the

approximately 22-week period from July 12, 2018 through December 20, 2018, at the rate of

$300 per week; and the matter having come on to be heard before the Honorable Carla E. Craig,

United States Bankruptcy Judge, United States Bankruptcy Court for the Eastern District of New

York, on February 7, 2019 (the “Hearing”), at which appeared Kenneth F. McCallion, Esq. on

behalf of the Debtor, Jeremy Marc Poland on behalf of Kit Realty, Inc., and Rachel Wolf from

the Office of the United States Trustee; and upon the record of the Hearing incorporated by

reference herein; and after due deliberation and consideration of all the facts and circumstances

herein; and upon review of Debtor’s Application and an invoice, dated December 21, 2018

submitted by Kang Youl Lee, C.P.A., P.C.; and it being determined to be in the best interests of

the estate, and no further notice being required; it is now hereby


          ORDERED, that the Application is granted to the extent set forth herein; and, it is further

          ORDERED, that Kang Youl Lee, C.P.A., P.C. is allowed interim professional

compensation in the sum of $6,600 for the period from July 12, 2018 through and including

December 20, 2018, and it is further
      Case 1-18-43997-cec        Doc 80     Filed 02/25/19       Entered 02/26/19 10:52:51




       ORDERED, that Debtor is authorized to pay Kang Youl Lee, C.P.A., P.C., the sum of

$6270.00 for its accounting services for the period from July 12, 2018 through and including

December 20, 2018, reflecting a $330.00 “hold back,” a sum to be held back pending the Court’s

approval of the final application for professional compensation and reimbursement of out-of-

pocket expenses of Kang Youl Lee, C.P.A., P.C., and it is further

       ORDERED, that Debtor’s counsel, McCallion & Associates LLP may release to the

Debtor the $2400.00 it is presently holding in a Special Account, to be used for the payment of a

portion of the aforementioned accounting fees; and it is further

       ORDERED, that the above compensation is reasonable and necessary as those terms are

used in Section 330 of the Bankruptcy Code; and, it is further

       ORDERED, that the Debtor is authorized to do such things and expend such funds as

may be necessary to implement the terms and conditions of this Order.




                                                                 ____________________________
 Dated: Brooklyn, New York                                               Carla E. Craig
        February 25, 2019                                        United States Bankruptcy Judge

                                                 2
